IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-50821
                          Conference Calendar
                           __________________


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus


ALMA ROSA SALAZAR-GONZALES, a/k/a Alma Rosa Mendoza,

                                       Defendant-Appellant.



                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. EP-95-CR-237
                       - - - - - - - - - -
                          April 18, 1996

Before DUHÉ, DeMOSS, and DENNIS, CIRCUIT JUDGES.

PER CURIAM:*

     Salazar-Gonzales appeals her sentence after pleading guilty

to illegal reentry after deportation, 8 U.S.C. § 1326.    She

argues that the district court misapplied the sentencing

guidelines by applying the 16-point upward adjustment of U.S.S.G.

§ 2L1.2(b)(2).    She contends that her previous conviction for

burglary of a habitation should not be considered an aggravated

felony because she received a suspended sentence of probation.


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-50821
                               -2-

The district court did not misapply the sentencing guidelines.

See United States v. Vasquez-Balandran, 76 F.3d 648 (5th Cir.

1996).

     AFFIRMED.